                  Exhibit A




Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 1 of 71
                       SETTLEMENT AGREEMENT AND RELEASE

        This Settlement Agreement and Release (the “Agreement”) is made by and among Curtis

Neal and Roy Campbell (collectively, “Plaintiffs”), on behalf of themselves and the Settlement

Class (as defined below), on the one hand, and Synchrony Bank, formerly known as GE Capital

Retail Bank (“Synchrony”), on the other hand (collectively, the “Parties”). Plaintiffs, Class

Counsel (as defined below) and Synchrony hereby stipulate and agree that, in consideration of the

promises and covenants set forth in this Agreement and upon entry by the Court (as defined below)

of a Final Approval Order (as defined below), all Released Claims (as defined below) of Plaintiffs

and the Settlement Class Members (as defined below) included in the actions entitled Curtis Neal,

et al. v. Wal-Mart Stores, Inc., dba Walmart and Synchrony Bank, U.S.D.C., Western District of

North Carolina, Civil Action No. 3:17-cv-00022, Roy Campbell v. J.C. Penney Company, Inc., et

al., U.S.D.C., Western District of North Carolina, Civil Action No. 3:18-cv-00501, or in any of

the other Actions (as defined below), shall be settled, compromised and released upon the terms

and conditions contained herein.

I.      RECITALS

        This Agreement is made with reference to and in contemplation of the following facts and

circumstances:

        A.       Plaintiffs filed various Actions alleging, among other things, that Synchrony

violated the Telephone Consumer Protection Act, 47 U.S.C. § 227 (the “TCPA”), by placing calls

to cellular telephones through the use of an automatic telephone dialing system or an artificial or

prerecorded voice without the prior express consent of Plaintiffs and the putative class members.

        B.       Synchrony vigorously denies all claims asserted in the Actions and denies all

allegations of wrongdoing and liability. Synchrony desires to settle the Actions on the terms set

forth herein solely for the purpose of avoiding the burden, expense, risk and uncertainty of

continuing these proceedings.




                                                1

LA 52331893
     Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 2 of 71
        C.     This Agreement results from and is the product of extensive, good faith and arm’s

length negotiations. The Parties participated in private mediation before Bruce Friedman, Esq. of

JAMS, both in person and through multiple follow-up telephone conferences over an extended

time.

        D.     The Parties enter into this Agreement, subject to preliminary approval and final

approval by the Court as required by Rule 23 of the Federal Rules of Civil Procedure, to fully,

finally and forever resolve, discharge and release all Released Claims (as defined below) of

Plaintiffs and the Settlement Class Members in exchange for Synchrony’s agreement to pay the

total amount of $2,900,000.00 (TWO MILLION, NINE HUNDRED THOUSAND DOLLARS

AND NO CENTS) inclusive of Settlement Costs and Settlement Awards as set forth below.

        E.     The Parties understand, acknowledge and agree that the execution of this

Agreement constitutes the settlement and compromise of disputed claims. This Agreement is

inadmissible as evidence except to enforce the terms of the Settlement and is not an admission of

wrongdoing or liability on the part of any Party to this Agreement. It is the Parties’ desire and

intention to effect a full, complete and final settlement and resolution of all existing disputes and

claims as set forth herein.

        NOW, THEREFORE, in light of the foregoing, for good and valuable consideration, the

receipt of which is hereby mutually acknowledged, Plaintiffs, on behalf of themselves and the

Settlement Class, and Synchrony agree to the Settlement, subject to approval by the Court, as

follows:

II.     ADDITIONAL DEFINITIONS

        A.     In addition to the terms defined elsewhere within this Agreement, the following

defined terms apply throughout this Agreement and the attached exhibits:

               1.      “Actions” means Curtis Neal, et al. v. Wal-Mart Stores, Inc., dba Walmart

and Synchrony Bank, U.S.D.C., Western District of North Carolina, Civil Action No. 3:17-cv-




                                                 2

LA 52331893
      Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 3 of 71
00022 and Roy Campbell v. J.C. Penney Company, Inc., et al., U.S.D.C., Western District of North

Carolina, Civil Action No. 3:18-cv-00501.

               2.     “CAFA Notice” refers to the notice requirements imposed by 28 U.S.C.

§ 1715(b).

               3.     “Claim Form” or “Claim” means the claim form to be submitted by

Settlement Class Members in order to receive a Settlement Award pursuant to Section III.F of this

Agreement, subject to approval by the Court, substantially in the form attached hereto as Exhibit

1.

               4.     “Claim Period” means the period of time in which a Settlement Class

Member must submit a Claim Form to be eligible to receive a Settlement Award as part of the

Settlement. As set forth in III.B.1, the last day of the Claim Period will be 75 days following the

Notice Deadline.

               5.     “Class Counsel” means Greenwald Davidson Radbil PLLC and Lemberg

Law, LLC.

               6.     “Class Notice” means any type of notice that may be utilized to notify

persons in the Settlement Class of the Settlement, including one or more of the following methods:

E-mail Notice, Mail Notice, Publication/Media Notice, Website Notice and any different or

additional notice that might be ordered by the Court. A description of the contemplated Class

Notice is provided in Section III.E of this Agreement.

               7.     “Class Period” means the period from June 17, 2016 through the date of

entry of the Preliminary Approval Order (as defined below).

               8.     “Court” means the United States District Court for the Western District of

North Carolina.

               9.     “Cy Pres Distribution” means money that may be distributed in connection

with the Settlement pursuant to Section III.G.3 of this Agreement.




                                                3

LA 52331893
     Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 4 of 71
               10.     “Effective Date” means five days after the last of the following dates: (i)

the entry of the Final Approval Order; and (ii) the final disposition of any related appeals, or, in

the case of no appeal or review being filed, expiration of the applicable appellate period.

               11.     “E-mail Notice” means the notice that will be provided pursuant to Section

III.E.1 of this Agreement, subject to approval by the Court, substantially in the form attached

hereto as Exhibit 3.

               12.     “Final Approval Hearing” means the hearing during which the Court

considers the Parties’ request to enter the Final Approval Order granting final approval of the

Settlement and to determine the amount of fees, costs and expenses awarded to Class Counsel and

the amount of the service awards to Plaintiffs.

               13.     “Final Approval Order” means the order and judgment that the Court enters

upon finally approving the Settlement, the proposed form of which is attached hereto as Exhibit 7.

“Final Approval” occurs on the date that the Court enters, without material change, the Final

Approval Order.

               14.     “Mail Notice” means the postcard notice that will be provided pursuant to

Section III.E.1 of this Agreement, subject to approval by the Court, substantially in the form

attached hereto as Exhibit 2.

               15.     “Notice Deadline” shall have the meaning set forth in Section III.B.1 of this

Agreement.

               16.     “Opt-Out and Objection Deadline” shall have the meaning set forth in

Section III.B.1 of this Agreement.

               17.     “Preliminary Approval Order” means the order that the Court enters upon

preliminarily approving the Settlement, the proposed form of which is attached hereto as Exhibit

6. “Preliminary Approval” occurs on the date that the Court enters, without material change, the

Preliminary Approval Order.




                                                  4

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 5 of 71
               18.     “Publication/Media Notice” means the notice of settlement that will be

provided pursuant to Section III.E.2 of this Agreement, subject to approval by the Court,

substantially in the form attached hereto as Exhibit 4.

               19.     “Released Claims” means all claims to be released as set forth in Section

III.H of this Agreement.

               20.      “Released Parties” means Synchrony and Wal-Mart Stores, Inc. (and all

other entities for which Synchrony issues a credit card), and each and all of their present, former

and future direct and indirect parent companies, affiliates, subsidiaries, agents, successors,

vendors, and/or predecessors in interest and all of the respective officers, directors, employees,

attorneys, shareholders, agents, and assigns of the aforementioned.

               21.     “Releases” means all of the releases set forth in Section III.H of this

Agreement.

               22.     “Releasing Parties” means Plaintiffs and each and all Settlement Class

Members, on behalf of themselves and their respective spouses, heirs, executors, administrators,

representatives, agents, attorneys, partners, successors, predecessors-in-interest, and assigns.

               23.     “Settlement” means the settlement which the Parties have entered to resolve

the Actions and the allegations therein. The terms of the Settlement are set forth in this Agreement

and the attached exhibits, which are incorporated by reference herein.

               24.     “Settlement Administrator” means Angeion Group, LLC, or such other

person or organization jointly selected by the Parties and approved by the Court.

               25.     “Settlement Award” means a payment that may be available to eligible

Settlement Class Members pursuant to Section III.F of this Agreement.

               26.     “Settlement Class” means: “All persons and entities throughout the United

States (1) to whom Synchrony Bank placed, or caused to be placed (either by one of its own

employees or by an agent or vendor), a call, (2) directed to a telephone number assigned to a

cellular telephone service, (3) by using an automatic telephone dialing system or an artificial or


                                                  5

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 6 of 71
prerecorded voice, (4) from June 17, 2016 through the date of the Preliminary Approval Order, (5)

where the subject of the call was a Synchrony account that did not belong to the recipient of the

call, and (6) where the recipient of the call did not provide Synchrony the telephone number to

which it placed, or caused to be placed, the call.” Excluded from the Settlement Class are any

judge to whom any of the Actions are assigned and any member of such judge’s staff and

immediate family, as well as all persons who validly and timely request to be excluded from the

Settlement Class.

               27.     “Settlement Class Member” means any person in the Settlement Class who

is not validly excluded from the Settlement Class.

               28.     “Settlement Costs” means: (i) any award of attorneys’ fees and costs to

Class Counsel approved by the Court; (ii) any service award to Plaintiffs approved by the Court;

(iii) all costs of printing and providing notice to persons in the Settlement Class (including, but not

limited to, costs for E-mail Notice, Mail Notice, Publication Notice, and Website Notice and any

different or additional notice that might be ordered by the Court); (iv) all costs of administering

the Settlement, including, but not limited to, the cost of printing and mailing Settlement Awards

and other payments, Claim Forms, the cost of maintaining a designated post office box and/or

operating the Settlement Website for receiving Claim Forms; and (v) the fees, expenses and all

other costs of the Settlement Administrator.

               29.     “Settlement Fund” means the amount of $2,900,000.00 (TWO MILLION,

NINE HUNDRED THOUSAND DOLLARS AND NO CENTS), which amount includes all

amounts payable by Synchrony pursuant to this Agreement, including but not limited to all Class

Member awards, attorneys’ fees, costs, service awards, advancements of notice and administration

costs and any and other Settlement Costs paid pursuant to, advanced pursuant to or otherwise

described in this Agreement.

               30.     “Settlement Website” means the website established by the Settlement

Administrator to aid in the administration of the Settlement.


                                                  6

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 7 of 71
               31.     “Synchrony’s Counsel” means Stroock & Stroock & Lavan LLP.

               32.     “Website Notice” means the website notice provided pursuant to Section

III.E.3 of this Agreement, substantially in the form attached hereto as Exhibit 5. The Website

Notice will be posted on the “Settlement Website.”

         B.    Capitalized terms used in this Agreement but not defined above shall have the

meaning ascribed to them in this Agreement, including the attached exhibits.

III.     TERMS OF SETTLEMENT

         A.    Conditional Certification of the Settlement Class. Solely for the purposes of

providing Class Notice and implementing the terms of this Agreement, the Parties agree to

certification of the Settlement Class. If for any reason whatsoever this Settlement is not finalized

or the Settlement as detailed in this Agreement is not finally approved by the Court, the

certification of the Settlement Class shall be void and the Parties and the Actions will return to the

status quo as it existed prior to this Agreement, and no doctrine of waiver, estoppel or preclusion

will be asserted in any proceedings, in response to any motion seeking class certification, any

motion seeking to compel arbitration or otherwise asserted at any other stage of the Actions or in

any other proceeding. No agreements, documents or statements made by or entered into by any

Party in connection with the Settlement may be used by Plaintiffs, any person in the proposed

Settlement Class, Synchrony or any other person to establish liability, any defense and/or any of

the elements of class certification, whether in the Actions or in any other proceeding.

         B.    Preliminary Approval.

               1.      Preliminary Approval Motion. On or before October 5, 2020, or such other

date as agreed upon by the Parties and approved by the Court, Plaintiffs will move the Court for

entry of the Preliminary Approval Order, which shall specifically include provisions that: (a)

preliminarily approve the Settlement reflected herein as fair, adequate and reasonable to the

Settlement Class, and within the reasonable range of possible final approval; (b) conditionally

certify the Settlement Class for settlement purposes only and appoint Class Counsel as counsel for


                                                  7

LA 52331893
       Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 8 of 71
the Settlement Class for settlement purposes only; (c) approve the forms of Class Notice and find

that the Notice Program constitutes the best notice practicable under the circumstances, provides

due and sufficient notice to the Settlement Class and fully satisfies the requirements of due process

and Federal Rule of Civil Procedure 23; (d) direct that notice be provided to the Settlement Class,

in accordance with this Agreement, within forty-five (45) days following entry of the Preliminary

Approval Order (the “Notice Deadline”); (e) establish a procedure for Settlement Class Members

to object to the Settlement or exclude themselves from the Settlement Class; (f) set a deadline sixty

(60) days after the Notice Deadline, after which no one shall be allowed to object to the Settlement

or exclude himself or herself from the Settlement Class or seek to intervene (the “Opt-Out and

Objection Deadline”); (g) approve the Claim Form and the claims process described herein; (h)

set the Claim Period for the submission of Claims to end 75 days after the Notice Deadline; (i)

pending determination of whether the Settlement should be finally approved, bar and enjoin all

persons in the Settlement Class, directly, on a representative basis or in any other capacity, from

commencing or prosecuting against any of the Released Parties any action, arbitration, or

proceeding in any court, arbitration forum or tribunal asserting any of the Released Claims unless

they timely Opt-Out; (j) pending final determination of whether the Settlement should be

approved, stay all proceedings except those related to effectuating the Settlement; and (k) schedule

a hearing to consider Final Approval of the Settlement, which shall be scheduled no earlier than

thirty (30) days after the Opt-Out and Objection Deadline. In connection with the contemplated

preliminary approval motion and a subsequent motion for final approval of the Settlement,

Synchrony will reasonably cooperate with Plaintiffs in regard to providing evidence to the Court

in support of Synchrony’s good-faith estimate of the size of the Settlement Class.

               2.      Stay/Bar of Proceedings. All proceedings in the Actions will be stayed

following entry of the Preliminary Approval Order, except as may be necessary to implement the

Settlement or comply with the terms of the Settlement. Pending final determination of whether

the Settlement should be approved, Plaintiffs, all Settlement Class Members and any person or


                                                 8

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 9 of 71
entity allegedly acting on behalf of Settlement Class Members, either directly, representatively or

in any other capacity, will be preliminarily enjoined from: (1) commencing or prosecuting against

the Released Parties any action or proceeding in any court or tribunal asserting any of the Released

Claims; and (2) organizing any Settlement Class Members into a separate class, or soliciting the

participation of other Settlement Class Members, for purposes of pursuing as a purported class

action any lawsuit in any jurisdiction (including by seeking to amend a pending complaint to

include class allegations, or seeking class certification in a pending action) based on or relating to

the claims and causes of action, or the facts and circumstances relating thereto, in the Actions

and/or the Released Claims. However, Settlement Class members will not be precluded from

addressing, contacting, dealing with, or complying with requests or inquiries from any governmental

authorities relating to the issues raised in this Lawsuit or class action settlement. The Parties will

request the entry of such an injunction in the Final Approval Order.

        C.     Financial Consideration to the Settlement Class.

               1.      The Settlement Fund. Within ten (10) days following the Effective Date, as

full and complete consideration for the Settlement, Synchrony shall fund the Settlement Fund (less

any credits to which Synchrony is entitled for advancements of notice and administration costs or

any other Settlement Costs). Unless the Parties subsequently agree otherwise, the Settlement

Administrator shall maintain the Settlement Fund in a segregated account at a financial institution

with more than $10 billion in assets in an account or accounts insured by an agency or agencies of

the United States government, with insurance that exceeds the amounts deposited. The Settlement

Fund shall be used to pay all of the following: (a) Settlement Costs; (b) all Settlement Awards to

claiming Settlement Class Members; and (c) any Cy Pres distribution pursuant to Section G.3. The

Settlement Fund, including any interest, shall be reduced by the Settlement Costs prior to paying

any Settlement Awards to Settlement Class Members.               Synchrony shall not, under any

circumstances, be obligated to pay any amounts in addition to the Settlement Fund in connection

with the Settlement.


                                                  9

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 10 of 71
               2.      Termination. In the event that the Settlement is not ultimately approved, or

is terminated, canceled or fails to become effective for any reason including, but not limited to,

Section K.3 below, any money remaining in the Settlement Fund (including accrued interest), less

expenses and taxes incurred or due and owing and payable from the Settlement Fund in accordance

with this Agreement, shall be returned to Synchrony within fifteen (15) days of the event that

causes the Agreement to not become effective.

        D.     Settlement Administrator. The Settlement Administrator shall administer various

aspects of the Settlement as described herein, and perform other functions assigned to the

Settlement Administrator elsewhere in this Agreement, including, but not limited to: effectuating

the Notice Program pursuant to Section E; calculating the amount of the Settlement Awards and

distributing the Settlement Fund pursuant to Section III.G; and, in the event of termination of the

Settlement pursuant to Section C.2, returning the Settlement Fund, along with any accrued interest

or earnings, to Synchrony pursuant to the same Section.             The duties of the Settlement

Administrator, in addition to other responsibilities that are described in this Agreement, are as

follows:

               1.      Obtain from Synchrony, on a confidential basis, the list of phone numbers

identified by Synchrony as belonging to potential members of the Settlement Class, and perform

reverse lookups in an effort to identify persons entitled to notice and to determine their most recent

e-mail addresses and/or direct mailing addresses, and update the addresses received through the

National Change of Address database for the purpose of providing the Notice and later mailing

Settlement Awards;

               2.      Provide the Notice, as described herein and approved by the Court;

               3.      Establish and maintain a Post Office box for requests for exclusion from the

Settlement Class;

               4.      Establish and maintain the Settlement Website;




                                                 10

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 11 of 71
               5.      Establish and maintain an automated toll-free telephone line (which shall

not have live operators) for persons in the Settlement Class to call with, and/or to leave questions

or messages regarding, Settlement-related inquiries, and to answer the questions of persons who

call with or otherwise communicate such inquiries (except that the Settlement Administrator shall

not give, and shall not be expected to give, legal advice);

               6.      Process all Claim Forms and requests for exclusion from persons in the

Settlement Class;

               7.      Provide weekly reports and a final report to Class Counsel and Synchrony’s

Counsel that summarize the number of requests for exclusion received that period, the total number

of exclusion requests received to date and other pertinent information, including Claims

information;

               8.      In advance of the Final Approval Hearing, prepare an affidavit to submit to

the Court that verifies that the Notice Program directed by the Court has been effectuated, confirms

the number of valid Claims, and identifies each person in the Settlement Class who timely and

properly requested exclusion from the Settlement Class; and

               9.      Facilitate and process the payment from the Settlement Fund of the

following: (a) all Settlement Costs (including any award of attorneys’ fees and costs to Class

Counsel approved by the Court, and any service awards to Plaintiffs approved by the Court); (b)

all Settlement Awards to claiming Settlement Class Members; and (c) any Cy Pres Distribution.

        E.     Settlement Class Notice Program. Notices shall be sent to potential members of

the Settlement Class; the notice population is anticipated to be larger than Synchrony’s estimate

of the number of Settlement Class Members. The Notice Program will be comprised of Direct

Notice, Publication/Media Notice and a Website Notice on the Settlement Website, as described

below. The Notices provided under or as part of the Notice Program will not bear or include the

Synchrony logo or trademarks (except for the abbreviation “Synchrony”), the return address of

Synchrony, or otherwise be styled so as to appear to originate from Synchrony. Nor will any of


                                                 11

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 12 of 71
the Notices provided under or as part of the Notice Program bear or include the Walmart logo or

trademarks, the return address of Walmart, or otherwise be styled so as to appear to originate from

Walmart; nor will they include any logos or trademarks of any other company for which Synchrony

issues a credit card. The Settlement Administrator shall, by the Notice Deadline, provide:

               1.      E-mail or Mail Notice. Within fifteen (15) days following Preliminary

Approval, Synchrony will provide to the Settlement Administrator a list of approximately 715,000

cellular telephone numbers identified by Synchrony, through its consultant, as belonging to

potential members of the Settlement Class. The Parties understand and acknowledge that certain

of these telephone numbers will be associated with persons who are not necessarily members of

the Settlement Class, but nonetheless direct notice will be attempted based on this set of telephone

numbers. Without admitting that any class could be certified for litigation purposes, Synchrony

estimates in good faith that the Settlement Class contains approximately 650,000 individuals. The

Settlement Administrator will perform reverse lookups in an effort to identify persons entitled to

notice and to determine their most recent e-mail and/or mailing address information. The

Settlement Administrator may rely on e-mail (“E-Mail Notice”) to notify persons identified as

possible members in the Settlement Class; direct mail (“Mail Notice”) may additionally, or

alternatively, be used to provide notice. To the extent necessary, the Settlement Administrator will

perform a search using the National Change of Address database and update its records prior to

any mailing. The Mail Notice and E-Mail Notice shall be in the form attached hereto as Exhibits

2 and 3, respectively. The E-Mail Notice shall employ technology (such as tracking, return-receipt

or other code embedded within the e-mails or e-mail headers or metadata) to permit the Settlement

Administrator to reasonably determine whether e-mails have been delivered and/or opened. The

E-Mail Notice also shall have a hyperlink that Class Member recipients may click and be taken to

a landing page on the Settlement Website. The Settlement Administrator shall use reasonable

means to ensure that the E-Mail Notice is not blocked from delivery or diverted to junk e-mail

folders by spam filters or similar technology.


                                                 12

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 13 of 71
               2.     Publication/Media Notice.      The Publication/Media Notice shall refer

Settlement Class Members to the Settlement Website and provide a toll-free number for obtaining

a copy of the Claim Form and details regarding the Settlement. The nationwide Publication/Media

Notice program is subject to approval by the Parties and will be submitted to the Court in

connection with Preliminary Approval. The Publication/Media Notice shall be in substantially the

form attached hereto as Exhibit 4.

               3.     Website Notice. The Settlement Administrator will establish and maintain

the Settlement Website dedicated to the Settlement, using a domain name selected by Class

Counsel and subject to approval by Synchrony. If the selected URL for the Settlement Website is

not available or is rejected by the Court, a new URL will be selected and agreed upon by the

Parties, and presented to the Court for approval. The Website Notice in the form attached hereto

as Exhibit 5, the Claim Form, a copy of this Agreement, the Preliminary Approval Order and the

operative Complaint, in addition to other relevant case documents, will be available on the

Settlement Website beginning five (5) days following the entry of the Preliminary Approval Order

and remain until the Effective Date. The Settlement Website also shall provide for online

submission of Claim Forms and provide for persons in the Settlement Class to update their contact

information. The selected domain name shall not include the names “Synchrony Bank” or “Wal-

Mart Stores, Inc.,” and shall not include the words “Synchrony” or “Walmart” or any other

language or symbol referring to any other company for which Synchrony issues credit cards. In

addition, the domain name shall not bear or include Synchrony’s or any of its parents’, affiliates’

or subsidiaries’ logos or trademarks. The Settlement Website shall not link to, or appear on, the

website(s) of Synchrony and/or their parents, affiliates or subsidiaries.      Ownership of the

Settlement Website URL shall be transferred to Class Counsel six (6) months after operation of

the Settlement Website ceases.

               4.     CAFA Notice. Synchrony shall be responsible for timely compliance with

all CAFA notice requirements.


                                                13

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 14 of 71
        F.     Settlement Awards.

               1.     Awards. Each Settlement Class Member will be entitled to make one Claim

upon the Settlement Fund, which will be payable as a cash award, as described below. Each

Settlement Class Member who submits a valid Claim (subject to Section F.2. below) will be paid

a Settlement Award, which shall be calculated by dividing the amount remaining in the Settlement

Fund (after deducting all Settlement Costs) by the total number of valid Claims (subject to Section

F.2. below).

               2.     Claims. Settlement awards shall be made to eligible Settlement Class

Members who submit valid Claims. To make a claim for a Settlement Award, Settlement Class

Members must submit a valid and timely “Claim Form,” which Claim Form shall include, subject

to the Court’s approval: (i) the Settlement Class Member’s full name and address; (ii) either the

unique id from Mail or E-Mail Notice or the cellular telephone number at which the Settlement

Class Member received a call from Synchrony, or on behalf of Synchrony; and (iii) a physically

or electronically signed certification that the claimant is a member of the Settlement Class. The

Claim Forms may be submitted to the Settlement Administrator by mail or via the Settlement

Website. Only one valid Claim Form will be honored per Settlement Class Member per cellular

telephone number called, regardless of the number of calls the Settlement Class Member received.

Synchrony shall have the right to review and research the submitted Claim Forms and to suggest

denial of Claims if Synchrony has a good faith belief that such Claims are improper or

fraudulent. Any suggestion of denial of Claims shall be provided to Class Counsel in writing, who

will have the right to suggest otherwise. The Settlement Administrator shall ultimately decide

whether a Claim Form is valid.

               3.     Obligations of Settlement Class Members Unaffected By Settlement. The

Settlement shall not affect debts owed and/or contracts between Plaintiffs or Settlement Class

Members, on the one hand, and Synchrony, on the other. Plaintiffs, all Settlement Class Members

and Synchrony will remain fully obligated on any and all such debts and/or contracts.


                                                14

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 15 of 71
        G.     Distribution of Settlement Awards.

               1.      Settlement Award Payments. Settlement Award payments shall be mailed

by the Settlement Administrator within thirty (30) days after the Effective Date. The Settlement

Administrator will mail, by first class mail, a check to each eligible Settlement Class Member who

submitted a Claim Form. The Settlement Administrator will perform skip tracing and re-mailing,

as necessary; all costs of such work will be considered Settlement Costs and deducted from the

Fund. Checks will be valid for one hundred twenty (120) days from the date on the check.

               2.      Remaining Funds and Redistribution. The amounts of any checks that

remain uncashed more than one hundred twenty (120) days after the date on the check will be

redistributed on a pro rata basis to the eligible Settlement Class Members who cashed their first

check, if, after administration, the redistribution is economically feasible in that it would allow for

a distribution of $5 (five dollars) each after deducting associated administration costs (the

“Redistribution”).    The Settlement Administrator shall continue to make subsequent

redistributions to the extent any checks remain uncashed one hundred twenty (120) days after the

date on the check mailed in connection with the Redistribution, until the Redistribution is no longer

economically feasible. Once Redistribution is no longer economically feasible, the remaining

amounts shall be distributed as part of the Cy Pres Distribution (defined below). No remaining

funds shall revert to Synchrony or otherwise be paid to Synchrony.

               3.      Cy Pres Distribution. If there is any money remaining in the Fund after

payment of the Settlement Costs (including costs of notice and Claims administration), awards to

Settlement Class Members and any Redistributions, such monies will be distributed to non-profit

charitable organizations (the “Cy Pres Distribution”). The Cy Pres Distribution shall be made sixty

(60) days after completion of the distribution of settlement award payments or, if necessary, after

all Redistributions have been exhausted, whichever is later. Plaintiffs and Synchrony shall, at or

prior to the hearing on preliminary approval, agree to up to four proposed recipients of the Cy Pres

Distribution and the Parties shall submit a filing to the Court identifying such proposed


                                                  15

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 16 of 71
recipients. The Cy Pres Distribution shall be made equally among the recipients designated by the

Parties, subject to approval by the Court. If, for any reason, the Parties and/or the Court determine

that one or more proposed recipients are not or are no longer appropriate recipients, the Parties

shall agree on replacement recipient(s) of such monies, subject to approval by the Court.

        H.     Releases. As of the Effective Date, Plaintiffs and the Settlement Class Members

provide the following releases:

               Upon entry of the Final Approval Order, the Releasing Parties will

               be deemed to have fully released and forever discharged the

               Released Parties from any and all rights, duties, obligations, claims,

               actions, causes of action or liabilities, with respect to any form of

               relief,   including,   without   limitation,   damages,    restitution,

               disgorgement, penalties and injunctive or declaratory relief, whether

               known or unknown, suspected or unsuspected, asserted or

               unasserted, foreseen or unforeseen, actual or contingent, liquidated

               or unliquidated, punitive or compensatory, as of the date of the Final

               Approval Order, that arise out of or are related in any way to the

               actual or alleged use, or caused use, by Synchrony (or any of its

               agents, vendors or affiliates, making calls by, on behalf of or caused

               to be made by Synchrony) of an automatic telephone dialing system

               and/or an artificial or prerecorded voice (to the fullest extent that

               those terms are used, defined or interpreted by the Telephone

               Consumer Protection Act, 47 U.S.C. § 227, et seq., relevant

               regulatory or administrative promulgations and case law) to make,

               or cause to make, calls through the date of the Final Approval Order

               to a cellular telephone number of a Settlement Class Member where

               the subject of the call was a Synchrony account that did not belong


                                                 16

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 17 of 71
               to the recipient of the call and where the recipient of the call did not

               provide Synchrony the telephone number to which it placed, or

               caused to be placed, the call, including, but not limited to, claims

               under or for violation of the Telephone Consumer Protection Act,

               47 U.S.C. § 227, et seq., and the regulations promulgated thereunder

               and relevant case law, and all claims for violation of any other state

               or federal statutory or common law that regulates, governs, prohibits

               or restricts the making, placing or initiating of calls using an

               automatic telephone dialing system and/or an artificial or

               prerecorded voice (the “Released Claims”).

        Without limiting the foregoing, the Released Claims specifically extend to claims that the

Releasing Parties do not know or suspect to exist in their favor at the time that the Settlement and

the releases contained therein become effective. This Paragraph constitutes a waiver of, without

limitation as to any other applicable law, Section 1542 of the California Civil Code, which

provides:

               A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS

               THAT THE CREDITOR OR RELEASING PARTY DOES NOT

               KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT

               THE TIME OF EXECUTING THE RELEASE, AND THAT, IF

               KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY

               AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR

               OR RELEASED PARTY.

        Plaintiffs and the Settlement Class Members understand and acknowledge the significance

of these waivers of Section 1542 of the California Civil Code, and they further waive any and all

other applicable or potentially applicable federal or state statute, caselaw, rule or regulation

relating to limitations on releases. In connection with such waivers and relinquishment, Plaintiffs


                                                 17

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 18 of 71
and the Settlement Class Members acknowledge that they are aware that they may hereafter learn

facts in addition to, or different from, those facts that they now know or believe to be true with

respect to the subject matter of the Settlement, but that it is their intention to release fully, finally

and forever all Released Claims with respect to the Released Parties, and in furtherance of such

intention, the releases of the Released Claims will be and remain in effect notwithstanding the

discovery or existence of any such additional or different facts.

        I.      Attorneys’ Fees And Costs. Plaintiffs and Class Counsel will move the Court for

an award of attorneys’ fees and costs to be paid to Class Counsel from the Settlement Fund, subject

to Court approval. The amount requested in attorneys’ fees will not be more than one-third of the

Settlement Fund, plus actual litigation expenses approved by the Court. Class Counsel shall

receive payment of the fees and costs awarded by the Court out of the Settlement Fund within

thirty (30) days after the Effective Date. Court approval of attorneys’ fees and costs, or their

amount, is not a condition of the Settlement. In addition, no interest will be paid on such amounts

at any time.

        J.      Service Awards. Plaintiffs shall move the Court for “Service Awards” to be paid

out of the Settlement Fund, subject to Court approval, not to exceed $10,000.00 (TEN

THOUSAND DOLLARS AND NO CENTS) to each Plaintiff. Such Service Awards shall be paid

from the Settlement Fund and paid to Plaintiffs at the same time as the attorneys’ fees and costs

payments to Class Counsel. Court approval of the Service Awards or their amount shall not be a

condition of the Settlement. In addition, no interest will be paid on such amounts at any time.

PLAINTIFFS CONFIRM THAT THEY SUPPORT THIS SETTLEMENT AS IN THE BEST

INTEREST OF THE SETTLEMENT CLASS EVEN IF THE COURT ELECTS NOT TO

AWARD PLAINTIFFS ANY SERVICE AWARDS.

        K.      Opt-Out Right/Termination.

                1.      Opt-Out Requirements. Persons in the Settlement Class may request

exclusion from the Settlement by sending a written request to the Settlement Administrator at the


                                                   18

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 19 of 71
address designated in the Class Notice no later than the Opt-Out and Objection Deadline. Subject

to the Court’s approval, exclusion requests must: (a) be signed by the person in the Settlement

Class who is requesting exclusion; (b) include the full name and address of the person in the

Settlement Class requesting exclusion; and (c) include the following statement or a statement

materially similar to: “I request to be excluded from the settlement in the Neal action.” No request

for exclusion will be valid unless all of the information described above is included. No person in

the Settlement Class, or any person acting on behalf of or in concert or participation with that

person (including, but not limited to, an attorney) in the Settlement Class, may exclude any other

person or any group of persons from the Settlement Class. If a person in the Settlement Class

submits both an objection and an exclusion request, the person will be considered to have

submitted an exclusion request (and not an objection).

               2.      Retention of Exclusions. The Settlement Administrator will retain a copy of

all requests for exclusion and will, upon written request, provide copies of any such requests to

counsel for the Parties. Class Counsel will keep any such opt-out information confidential and use

it only for purposes of determining whether a person in the Settlement Class has properly opted

out.

               3.      Excessive Opt-Outs. All Settlement Class Members will be bound by all

determinations and judgments in the Actions. In the event that the number of persons in the

Settlement Class who validly and timely submit opt-out requests exceeds four hundred (400),

Synchrony, in its sole discretion, may (but is not required to) terminate the Settlement. Synchrony

shall inform Class Counsel within thirty (30) days after it is advised in writing that the number of

valid opt-out requests is higher than four hundred as to whether it will exercise the right of

termination. In the event that the Settlement is terminated pursuant to this provision, the Parties

will be returned to the status quo ante as if no settlement had been negotiated or entered into, but

Synchrony shall pay for all accrued notice and Claims administration costs as of the date of

termination of the Settlement.


                                                19

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 20 of 71
        L.     Objections To The Settlement.

               1.      Right To Object. Any Settlement Class Member may appear at the Final

Approval Hearing to object to the proposed Settlement and/or to the application of Class Counsel

for an award of attorneys’ fees and costs and/or a Service Award, but only if the Settlement Class

Member has first filed a written objection with the Clerk of Court, in accordance with the

requirements set forth below, by the Opt-Out and Objection Deadline. Any Settlement Class

Member who does not provide a written objection in the manner described in this Section shall be

deemed to have waived any objection and shall forever be foreclosed from making any objection

to the fairness, reasonableness, or adequacy of the Settlement or the award of any attorneys’ fees

and costs and/or Service Award. Further, any Settlement Class Member who intends to appear at

the Final Approval Hearing must file and serve on all parties a Notice of Intention to Appear with

the Court.

               2.      Objection Requirements. Subject to the Court’s approval, to be heard at the

Final Approval Hearing, the Settlement Class Member must make any objection in writing and

file it with the Court by the Opt-Out and Objection Deadline. The objection must also be mailed

to each of the following, postmarked no later than the last day to file the objection: Class Counsel

– Aaron D. Radbil, Greenwald Davidson Radbil PLLC, 401 Congress Avenue, Suite 1540, Austin,

Texas 78701; and to Synchrony’s Counsel – Julia B. Strickland, Stroock & Stroock & Lavan LLP,

2029 Century Park East, 18th Floor, Los Angeles, California 90067. An objection must: (a) attach

documents establishing, or provide information sufficient to allow the Parties to confirm, that the

objector is a Settlement Class Member, including providing the cellular telephone number called;

(b) include a statement of such Settlement Class Member’s specific objections; (c) state the

grounds for objection, as well as identify any documents which such objector desires the Court to

consider; and (d) if the Settlement Class Member is represented by an attorney, list all other cases

in which the Settlement Class Member has filed an objection.




                                                20

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 21 of 71
        M.     Final Approval. Following completion of the Class Notice process and within 30

days following expiration of the Opt-Out and Objection Period, Plaintiffs shall request that the

Court enter the Final Approval Order in the form attached hereto as Exhibit 7, which shall

specifically include provisions that: (a) finally approve the Settlement as fair, reasonable and

adequate to the Settlement Class; (b) find that the Class Notice as given was the best notice

practicable under the circumstances, is due and sufficient notice to the Settlement Class, and fully

satisfies the requirements of due process and Federal Rule of Civil Procedure 23; (c) approve the

plan of distribution for the Settlement Fund and any interest accrued thereon; (d) finally certify the

Settlement Class; (e) confirm that the Releasing Parties have released all Released Claims and are

permanently barred and enjoined from asserting, commencing, prosecuting, or continuing any of

the Released Claims against the Released Parties; and (f) dismiss all pending Actions with

prejudice, without costs to any party, except as provided in this Agreement, and subject to the

Court retaining continuing jurisdiction over the Parties and the Settlement Fund for the purpose of

enforcement of the terms of this Agreement.

        N.     Dismissal. Upon entry of the Final Approval Order, all Actions not previously

dismissed shall be dismissed with prejudice as to Plaintiffs and all Settlement Class Members.

        O.     No Admissions. Synchrony expressly disclaims and denies any wrongdoing or

liability whatsoever. This Settlement, and any and all negotiations, statements, documents, and/or

proceedings in connection with this Settlement, shall not be construed or deemed to be evidence

of an admission or concession by the Released Parties of any liability or wrongdoing and shall not

be construed or deemed to be evidence of an admission or concession that any person suffered

compensable harm or is entitled to any relief. Neither the Settlement, nor any act performed or

document executed pursuant to or in furtherance of the Settlement: (a) is or may be deemed to be

or may be used as an admission of, or evidence of, the validity of any Released Claim, or of any

wrongdoing by or liability of the Released Parties; (b) is or may be deemed to be or may be used

in any civil, criminal or administrative proceeding in any court, administrative agency or other


                                                 21

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 22 of 71
tribunal as an admission or evidence of any fault or omission of the Released Parties; (c) is or may

be deemed a waiver of Synchrony’s right to challenge class certification if this Settlement for any

reason does not become final; or (d) is or may be deemed to be a waiver of Synchrony’s right to

seek to enforce any arbitration provision in other cases or against persons in the Settlement Class.

        P.     No Publicity Beyond Notice Procedures. Class Counsel and/or Plaintiffs will not

issue press releases or initiate any public statements regarding the Settlement, with the exception

of the Notices, and limited informational references on Class Counsels’ websites to the Notices

and related publicly available information regarding the Settlement. The Parties will make no

statements of any kind to any third party regarding the Settlement prior to filing a motion for

preliminary    approval    with    the   Court,    with   the    exception    of    the   Settlement

Administrator. However, the Parties may make public statements to the Court as necessary to

obtain preliminary or final approval of the Settlement and Class Counsel will not be prohibited

from communicating with any person in the Settlement Class regarding the Action or the

Settlement. In all communications, the Parties must comply with all confidentiality agreements in

the Actions and not disclose information that is not a part of the public record.

        Q.     General Provisions.

               1.      Settlement Conditioned Upon Approval. The Settlement is conditioned

upon entry of the Preliminary Approval Order and Final Approval Order without material

modification by the Court.

               2.      Evidentiary Preclusion. In order to support a defense or counterclaim based

on principles of res judicata, collateral estoppel, release, good faith settlement, judgment bar or

reduction or any other theory of claim preclusion or issue preclusion or similar defense or

counterclaim, the Released Parties may file the Settlement Agreement and/or the judgment in any

action or proceeding that may be brought against them.

               3.      Confidentiality. The terms of this Settlement, including the fact of the

proposed Settlement, shall remain completely confidential until all documents are executed and a


                                                  22

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 23 of 71
motion for preliminary approval of the Settlement is filed with the Court; provided, however, that

the Parties may jointly report the pendency of the mediation and/or a settlement in principle to the

Court     in   the   Action,   and    as   necessary   to   obtain   proposals    from    settlement

administrators. Synchrony may, at its sole discretion, disclose the terms of the Settlement to its

auditors and tax advisors, and to other parties as may be reasonably necessary for tax, securities or

legal compliance purposes, or otherwise to effectuate the Settlement. The “Agreed Confidentiality

Order” (“ACO”) approved by the Court on or about September 17, 2019, will remain in effect

currently and subsequent to entry of judgment, and all confidential materials will, promptly after

the Effective Date, be returned to the producing party or destroyed. The Settlement Administrator

shall also agree to use reasonable efforts to protect any personal identifying information or other

sensitive information provided to it by Settlement Class Members, and shall comply with all laws

governing the handling of confidential consumer information

                4.      No Construction Against Drafter. This Settlement Agreement will be

deemed to have been drafted by the Parties, and any rule that a document shall be interpreted

against the drafter will not apply.

                5.      Entire Agreement. This Agreement contains the entire agreement between

the Parties and supersedes all prior understandings, agreements, or writings regarding the subject

matter of this Agreement. This Agreement may be amended or modified only by a written

instrument signed by all Parties or their successors in interest or their duly authorized

representatives and approved by the Court. The provisions of the Agreement may be waived only

in a writing executed by the waiving Party. The waiver by one Party of any breach of this

Agreement by any other Party shall not be deemed a waiver, by that Party or by any other Party,

of any other prior or subsequent breach of this Agreement.

                6.      Authority. Plaintiffs and Synchrony represent and warrant that the persons

signing this Agreement on their behalf have full power and authority to bind every person,

partnership, corporation, or entity included within the definitions of Plaintiffs and Synchrony to


                                                 23

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 24 of 71
all terms of this Agreement. Any person executing this Agreement in a representative capacity

represents and warrants that he or she has done so freely and he or she is fully authorized to do so

and to bind the Party on whose behalf he or she signs this Agreement to all of the terms and

provisions of this Agreement.

               7.      No Assignment. No Party to this Agreement has heretofore assigned,

transferred, or granted, or purported to assign, transfer, or grant, any of the claims, demands, or

cause or causes of action disposed of by this Agreement.

               8.      Agreement Binding on Successors in Interest. This Agreement is binding

on and shall inure to the benefit of the respective heirs, successors and assigns of the Parties.

               9.      Non-Signatory Released Parties Are Third-Party Beneficiaries. Each and

every Released Party is, despite not signing this Agreement, a third-party beneficiary of this

Agreement with full rights to enforce the Releases given hereunder.

               10.     Receipt of Advice of Counsel. Each Party acknowledges, agrees and

specifically warrants that he, she or it has fully read this Agreement and the Releases contained

herein, received independent legal advice with respect to the advisability of entering this

Agreement and the Releases, and the legal effects of this Agreement and the Releases, and fully

understands the effect of this Agreement and the Releases. Each Party to this Agreement warrants

that he, she, or it is acting upon his, her or its independent judgment and upon the advice of his,

her, or its own counsel and not in reliance upon any warranty or representation, express or implied,

of any nature or kind by any other party, other than the warranties and representations expressly

made in this Agreement.

               11.     Execution In Counterparts. The Parties may execute this Agreement in any

number of counterparts, each of which shall be deemed an original, but all of which together shall

constitute one and the same instrument.

               12.     Notices. All notices to counsel provided for herein shall be sent by e-mail

with a hard copy sent by overnight mail to:


                                                 24

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 25 of 71
    As to Plaintiffs and the Settlement Class:                As to Synchrony:

    GREENWARD DAVIDSON RADBIL PLLC                            STROOCK & STROOCK & LAVAN LLP
    Aaron D. Radbil                                           Julia B. Strickland
    aradbil@gdrlawfirm.com                                    jstrickland@stroock.com
    401 Congress Avenue, Suite 1540                           Stephen J. Newman
    Austin, TX 78701                                          snewman@stroock.com
                                                              2029 Century Park East, 18th Floor
    LEMBERG LAW LLC                                           Los Angeles, CA 90067-3086
    Stephen Taylor
    staylor@lemberglaw.com
    43 Danbury Road
    Wilton, CT 06897



               13.     Retention of Jurisdiction. The Court shall retain jurisdiction with respect to

implementation and enforcement of the terms of this Agreement, and all Parties submit to the

jurisdiction of the Court for purposes of implementing and enforcing the Settlement embodied in

this Agreement.




                     [SIGNATURES APPEAR ON FOLLOWING PAGES]

                                                 25

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 26 of 71
          IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed

as follows:

PLAINTIFFS:


____________________                                               Dated: October __, 2020
Curtis Neal



                                       10/01/2020
____________________                                               Dated: October __, 2020
Roy Campbell




SYNCHRONY BANK:


By:                                                                Dated: October __, 2020

Its:




                                             26

LA 52331893
       Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 27 of 71
APPROVED AS TO FORM AND
CONTENT:

CLASS COUNSEL

Greenwald Davidson Radbil PLLC

                                                        Dated: October __, 2020
By:     Aaron Radbil


Lemberg Law, LLC


By:                                    10/02/2020       Dated: October __, 2020
        Stephen Taylor




APPROVED AS TO FORM:

SYNCHRONY’S COUNSEL

Stroock & Stroock & Lavan LLP


                                                        Dated: October __, 2020
By:    Julia B. Strickland




                                      27

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 28 of 71
Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 29 of 71
Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 30 of 71
Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 31 of 71
APPROVED AS TO FORM AND
CONTENT:

CLASS COUNSEL

Greenwald Davidson Radbil PLLC

                                                         Dated: October __, 2020
By:     Aaron Radbil


Lemberg Law, LLC


By:                                                      Dated: October __, 2020
        Stephen Taylor




APPROVED AS TO FORM:

SYNCHRONY’S COUNSEL

Stroock & Stroock & Lavan LLP


                                                         Dated: October __, 2020


By:     Julia B. Strickland




                                      27

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 32 of 71
                                  EXHIBIT 1

                                CLAIM FORM




LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 33 of 71
                                               Carefully separate at perforation
                                         UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF NORTH CAROLINA
 Neal v. Wal-Mart Stores, Inc., d/b/a Walmart and Synchrony Bank, f/k/a GE Capital Retail Bank, No. 3:17-cv-00022 (W.D.N.C.);
                                 and Campbell v. Synchrony Bank, No. 3:18-cv-00501 (W.D.N.C.)

                                                         CLAIM FORM
 [admin] ID: «[Admin] ID»                                          Name/Address Changes:
 «First Name» «Last Name»
 «Address1»
 «City», «State» «Zip»
            I received an automated, or artificial or prerecorded voice call on my cellular telephone from Synchrony Bank from
 June 17, 2016 through [the date of the preliminary approval order], where the subject of the call was a Synchrony account that
 did not belong to me, and I did not provide Synchrony my cellular telephone number. I wish to participate in this settlement.
                                                                                                                                  Bottom Inside
 Signature:                                                        Date of signature: ________________________________
 Unique Claim ID or Telephone number which I received the call(s):
                                 IF YOU MOVE, send your CHANGE OF ADDRESS to the
                            Settlement Administrator at the address on the backside of this form.
                        To receive a payment you must enter all requested information above, sign,
                          and mail this claim form, postmarked on or before [month] [day], 2021.
               You may be able to submit a claim electronically at [website] by using the Claim ID on this postcard.




                                                                                                                                  Postage




                                                                                        Bar Code To Be Placed Here

                                                                                    Postal Service: Please do not mark Barcode



Bottom Outside                                                 Neal and Campbell v. Synchrony Administrator
                                                                                   [address]
                                                                          [city], [state] [zip code]




                  Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 34 of 71
                                  EXHIBIT 2

                                MAIL NOTICE




LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 35 of 71
What is this lawsuit about? Curtis Neal and Roy Campbell filed class action lawsuits against Synchrony Bank alleging that it
violated the TCPA by using an automatic telephone dialing system, or an artificial or prerecorded voice, to place calls to cellular
telephones without prior express consent. Synchrony denies the allegations, denies that it used an automatic telephone dialing
system to place calls to class members, and denies that it violated the TCPA. The Court did not decide who is right or wrong. The
parties agreed to a settlement. The names of the lawsuits are Neal v. Wal-Mart Stores, Inc., d/b/a Walmart and Synchrony Bank,
f/k/a GE Capital Retail Bank, No. 3:17-cv-00022 (W.D.N.C.) and Campbell v. Synchrony Bank, No. 3:18-cv-00501 (W.D.N.C.).
Why did you receive this notice? You received this notice because Synchrony’s records identified you as a potential member of
the following class: “All persons and entities throughout the United States (1) to whom Synchrony Bank placed, or caused to be
placed (either by one of its own employees or by an agent or vendor), a call, (2) directed to a telephone number assigned to a
cellular telephone service, (3) by using an automatic telephone dialing system or an artificial or prerecorded voice, (4) from June
17, 2016 through [the date of the preliminary approval order], (5) where the subject of the call was a Synchrony account that did
not belong to the recipient of the call, and (6) where the recipient of the call did not provide Synchrony the telephone number to
which it placed, or caused to be placed, the call.”
What does the settlement provide? Synchrony will establish a settlement fund of $2.9 million to pay for (1) settlement
compensation to claiming class members; (2) attorneys’ fees not to exceed one-third of the settlement fund, subject to the Court’s
approval; (3) litigation costs and expenses incurred by Mr. Neal and Mr. Campbell, subject to the Court’s approval; (4) costs of
notice and administration; and (5) service awards to Mr. Neal and Mr. Campbell not to exceed $10,000 each, subject to the Court’s
approval. It is estimated that each valid claimant will receive between $25 and $50, depending on the number of class members               Front Inside
who participate.
What are your legal rights and options? You have four options. First, if you received an automated, or artificial or prerecorded
voice call on your cellular telephone from Synchrony from June 17, 2016 through [the date of the preliminary approval order],
where the subject of the call was a Synchrony account that did not belong to you, and you did not provide Synchrony your cellular
telephone number, you may timely complete and return the claim form found on the reverse of this postcard, or timely submit a
claim online at [website]. Those who submit approved claims will receive a proportionate share of the settlement fund after
deducting the above-listed fees, costs, and expenses, and will release any TCPA claim(s) against Synchrony and other released
parties. Second, you may do nothing, in which case you will not receive a share of the settlement fund. Third, you may exclude
yourself (“opt out”) from the settlement, in which case you will neither receive a share of the settlement fund, nor release any TCPA
claim(s) you have against Synchrony or other released parties. Or fourth, if you are a class member you may object to the settlement.
If the settlement is approved, all class members who do not opt out (even those who do not submit claims) will release any TCPA
claim(s) against Synchrony and other released parties. To obtain additional information about your legal rights and options, or to
access the class notice, motion for approval, motion for attorneys’ fees, and any other important documents in the case, visit
[website], or contact the settlement administrator by writing to: Neal and Campbell v. Synchrony Settlement Administrator., c/o
[administrator name and address] or by calling [number].
When is the final fairness hearing? The Court will hold a final fairness hearing on [month] [day], 2021, at [time]. The hearing
will take place in the United States District Court for the Western District of North Carolina, 401 West Trade Street, Charlotte,
North Carolina 28202. At the final fairness hearing, the Court will consider whether the settlement is fair, reasonable, and adequate
and, if so, whether final approval of the settlement should be granted. The Court will hear objections to the settlement, if any. The
Court may make a decision at that time, postpone a decision, or continue the hearing.



                                        This is a notice of a settlement of class             Neal and Campbell Settlement Administrator
                                       action lawsuits. This is not a notice of a
                                                  lawsuit against you.                        [address]                                        Permit
                                                                                              [city], [state] [zip]                           Info here
                                     A Settlement Agreement has been reached in a
                                     class action lawsuit alleging that Synchrony
                                     Bank made automated or artificial or
                                     prerecorded voice calls regarding a Synchrony
                                     account to people who did not own the account                 Bar Code To Be Placed Here
                                     or did not provide Synchrony their number.                Postal Service: Please do not mark Barcode
                                     A settlement fund of $2,900,000.00 has been
                                     agreed to pay valid claims, attorneys’ fees,                          ADDRESS SERVICE REQUESTED
                                     costs, any incentive award to the class
Front Outside                        representatives and settlement administration                              CLAIM ID: << ID>>
                                     costs. You may be entitled to receive a share of
                                     the fund. The final cash payment will depend                               <<Name>>
                                     on the total number of valid and timely claims                             <<Address>>
                                     filed by all class members. Your legal rights                              <<City>>, <<State>> <<Zip>>
                                     may be affected whether you act or don’t act,
                                     so read this notice carefully.

                                     A federal court authorized this notice. This
                                     is not a solicitation from a lawyer. Please
                                     read this notice carefully. It summarily
                                     explains your rights and options to
                                     participate in a class action settlement.




                   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 36 of 71
                                  EXHIBIT 3

                               E-MAIL NOTICE




                                      30

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 37 of 71
Claim ID: <<Claim8>>
Pin Code: <<PinCode>>
«FirstNAME» «LastNAME»
                NOTICE REGARDING CLASS ACTION SETTLEMENT
                     This is not a notice of a lawsuit against you.
A settlement was reached in class action lawsuits alleging that Synchrony Bank made automated
or artificial or prerecorded voice calls regarding a Synchrony account to people who did not own
the account or did not provide Synchrony their number in violation of the Telephone Consumer
Protection Act (“TCPA”), 47 U.S.C. § 227. You have been identified as a potential class member.
Your rights may be affected .
A settlement fund of $2,.9 million will be created to pay valid claims, attorneys’ fees, costs, any
service awards to the class representatives, and the costs of notice and settlement administration.
You may be entitled to receive a share of the fund. The final cash payment will depend on the total
number of valid and timely claims filed by all class members. Your legal rights may be affected
whether you act or do not act, so please read this notice carefully.

                                        YOUR OPTIONS
 Option 1:                    Complete and submit a claim form and receive a share of the
 Submit a Claim Form          settlement fund
                              If you submit a valid claim form, you will receive a share of the
 Deadline: ___________        settlement fund after fees and expenses are deducted, and you
                              will release TCPA claims you may have against Synchrony and
                              other released parties. You may complete a claim form at
                              [www.xyz.com].
 Option 2:                    Get out of this lawsuit and get no benefits from it
 Ask to be Excluded (Opt      If you exclude yourself from the settlement, you will not receive a
 Out)                         share of the settlement fund, and you will not release any TCPA
                              claims you may have against Synchrony and other released
 Deadline: ___________        parties.
 Option 3:                    Object to the terms of the settlement agreement.
 Object to the Settlement     You may object to the terms of the settlement agreement and
                              have your objections heard at the [date] final fairness hearing.
 Deadline: ___________
 Option 4: Do Nothing         Do Nothing
                              If you nothing, you will not receive a share of the settlement
                              fund, but, if you are a class member, you will release any TCPA
                              claim(s) you have against Synchrony and other released parties.
Your rights are explained in this email. Please read it carefully. You may go to [website] for more
information or to submit a claim.




   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 38 of 71
 A federal court authorized this notice. This is not a solicitation from a lawyer. Please read
this notice carefully. It summarily explains your rights and options to participate in a class
                                      action settlement.

What are these lawsuits about? Curtis Neal and Roy Campbell filed class action lawsuits against
Synchrony alleging that it violated the TCPA by using an automatic telephone dialing system, or
an artificial or prerecorded voice, to place calls to cellular telephones without prior express
consent. Synchrony denies the allegations, denies that it used an automatic telephone dialing
system to place calls to class members, and denies that it violated the TCPA. The Court did not
decide who is right or wrong. The parties agreed to a settlement. The names of the lawsuits are:

Neal v. Wal-Mart Stores, Inc., d/b/a Walmart and Synchrony Bank, f/k/a GE Capital Retail Bank,
     No. 3:17-cv-00022 (W.D.N.C.), and Campbell v. Synchrony Bank, No. 3:18-cv-00501
                                         (W.D.N.C.)

Why did you receive this notice? You received this notice because Synchrony’s records
identified you as a potential member of the following class: “All persons and entities throughout
the United States (1) to whom Synchrony Bank placed, or caused to be placed (either by one of its
own employees or by an agent or vendor), a call, (2) directed to a telephone number assigned to a
cellular telephone service, (3) by using an automatic telephone dialing system or an artificial or
prerecorded voice, (4) from June 17, 2016 through [the date of the preliminary approval order],
(5) where the subject of the call was a Synchrony account that did not belong to the recipient of
the call, and (6) where the recipient of the call did not provide Synchrony the telephone number to
which it placed, or caused to be placed, the call.”

What does the settlement provide? Synchrony will establish a settlement fund of $2.9 million.
Out of the settlement fund will be paid: (1) settlement compensation to participating class
members; (2) an award of attorneys’ fees not to exceed one-third of the settlement fund, subject to
the Court’s approval; (3) litigation costs and expenses incurred by Mr. Neal and Mr. Campbell in
litigating claims in this matter subject to the Court’s approval; (4) costs of notice and
administration; and (5) service awards to Mr. Neal and Mr. Campbell not to exceed $10,000 each,
subject to the Court’s approval. It is estimated that each valid claimant will receive between $25
and $50, depending on the number of class members who participate.

What are your legal rights and options? You have four options.

First, if you received an automated, or artificial or prerecorded voice call on your cellular telephone
from Synchrony from June 17, 2016 through [the date of the preliminary approval order], where
the subject of the call was a Synchrony account that did not belong to you, and you did not provide
Synchrony your cellular telephone number, you may timely submit a claim online at [website] in
which case you will receive a proportionate share of the settlement fund after deducting the above-
listed fees, costs, and expenses, and will release any TCPA claim(s) you have against Synchrony
and other released parties.




   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 39 of 71
Second, you may do nothing, in which case you will not receive a share of the settlement fund,
but, if you are a class member, you will release any TCPA claim(s) you have against Synchrony
and other released parties.

Third, you may exclude yourself from the settlement (opt out), in which case you will neither
receive a share of the settlement fund, nor release any TCPA claim(s) you have against Synchrony
or other released parties.

Fourth, if you are a class member you may object to the settlement.

If the settlement is approved by the Court, all class members who do not opt out before the opt-
out deadline will release all TCPA-related claims against Synchrony and other released parties.

To obtain additional information about your legal rights and options, or to access the class notice,
motion for approval, motion for attorneys’ fees, and any other important documents in the case,
visit [website], or contact the settlement administrator by writing to: Neal and Campbell v.
Synchrony Settlement Administrator., c/o [administrator name and address] or by calling
[number].

When is the final fairness hearing? The Court will hold a final fairness hearing on [month] [day],
2021, at [time]. The hearing will take place in the United States District Court for the Western
District of North Carolina, 401 West Trade Street, Charlotte, North Carolina 28202. At the final
fairness hearing, the Court will consider whether the settlement is fair, reasonable, and adequate
and, if so, whether final approval of the settlement should be granted. The Court will hear
objections to the settlement, if any. The Court may make a decision at that time, postpone a
decision, or continue the hearing.




   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 40 of 71
                                        EXHIBIT 4

                            PUBLICATION/MEDIA NOTICE

(To be prepared by Settlement Administrator based on approved notices and subject to approval

                                by the Parties and the Court)




LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 41 of 71
                                  EXHIBIT 5

                              WEBSITE NOTICE




                                      32

LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 42 of 71
                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO.: 3:17-cv-00022-KDB-DCK

Curtis Neal, on behalf of himself               )
and others similarly situated,                  )
                                                )
               Plaintiff,                       )
                                                )
v.                                              )
                                                )
Wal-Mart Stores, Inc., d/b/a Walmart            )
and                                             )
Synchrony Bank, f/k/a GE Capital Retail Bank,   )
                                                )
               Defendants.                      )
                                                )
                                                )
Roy Campbell on behalf of himself               )
and all others similarly situated,              )
                                                )
               Plaintiff,                       )
                                                )
v.                                              )
                                                )
Synchrony Bank,                                 )
                                                )
               Defendant.                       )

                                     WEBSITE NOTICE




     Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 43 of 71
                   This is a notice of a settlement of a class action lawsuit.

    If you received an automated, or artificial or prerecorded voice call on your cellular
 telephone from Synchrony Bank (“Synchrony”) from June 17, 2016 through [the date of
  the preliminary approval order], where the subject of the call was a Synchrony account
   that did not belong to you, and you did not provide Synchrony your cellular telephone
    number, you may be entitled to compensation as a result of the settlement in the class
                                 action lawsuits captioned:

Neal v. Wal-Mart Stores, Inc., d/b/a Walmart and Synchrony Bank, f/k/a GE Capital Retail Bank,
No. 3:17-cv-00022(W.D.N.C.), and Campbell v. Synchrony Bank, No. 3:18-cv-00501(W.D.N.C.)

                            A federal court authorized this notice.

                            This is not a solicitation from a lawyer.

                               Please read this notice carefully.

       It explains your rights and options to participate in a class action settlement.

   •   Curtis Neal and Roy Campbell sued Synchrony alleging that it placed calls to cellular
       telephone numbers in violation of the Telephone Consumer Protection Act (“TCPA”), 47
       U.S.C. § 227. Synchrony denies the allegations against it, and denies that it violated the
       TCPA.

   •   A settlement will result in a $2.9 million fund to fully settle and release claims of persons
       (1) to whom Synchrony placed, or caused to be placed (either by one of its own employees
       or by an agent or vendor), a call, (2) directed to a telephone number assigned to a cellular
       telephone service, (3) by using an automatic telephone dialing system or an artificial or
       prerecorded voice, (4) from June 17, 2016 through [the date of the preliminary approval
       order], (5) where the subject of the call was a Synchrony account that did not belong to the
       recipient of the call, and (6) where the recipient of the call did not provide Synchrony the
       telephone number to which it placed, or caused to be placed, the call.

   •   The settlement fund will be used to pay settlement amounts to class members who elect to
       participate, after deducting the costs of settlement notice and administration, attorneys’
       fees, costs, and expenses, and service awards to Mr. Neal and Mr. Campbell.

   •   Your legal rights are affected, and you now have a choice to make:




   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 44 of 71
                                         YOUR OPTIONS
 Option 1:                           Complete and submit a claim form and receive a share
 Submit a Claim Form                 of the settlement fund
                                     If you submit a valid claim form, you will receive a share
 Deadline: ___________               of the settlement fund after fees and expenses are deducted,
                                     and you will release TCPA claims you may have against
                                     Synchrony and other released parties. You may complete a
                                     claim form at [website].
 Option 2:                           Get out of this lawsuit and get no benefits from it
 Ask to be Excluded (Opt Out)        If you exclude yourself from the settlement, you will not
                                     receive a share of the settlement fund, and you will not
 Deadline: ___________               release any TCPA claims you may have against Synchrony
                                     and other released parties.
 Option 3:                           Object to the terms of the settlement agreement.
 Object to the Settlement            You may object to the terms of the settlement agreement
                                     and have your objections heard at the [date] final fairness
 Deadline: ___________               hearing.


 Option 4: Do Nothing                Do Nothing
                                     If you do nothing, you will not receive a share of the
                                     settlement fund, but, if you are a class member, you will
                                     release any TCPA claim(s) you have against Synchrony
                                     and other released parties.


                                  Why is this notice available?

        This is a notice of a proposed settlement in a class action lawsuit. The settlement would
resolve the lawsuits Mr. Neal and Mr. Campbell filed against Synchrony. Please read this notice
carefully. It explains the lawsuits, the settlement, and your legal rights, including the process for
receiving a settlement award, excluding yourself from the settlement, or objecting to the
settlement.

                                  What are the lawsuits about?

        Mr. Neal and Mr. Campbell filed class action lawsuits against Synchrony alleging that it
violated the TCPA by using an automatic telephone dialing system, or an artificial or prerecorded
voice to place calls to cellular telephones without prior express consent. Synchrony denies the
allegations, denies that it used an automatic telephone dialing system to place calls to class
members, and denies that it violated the TCPA. The Court did not decide who is right or wrong.
The parties have agreed to a settlement.




   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 45 of 71
                                    Why is this a class action?

       In a class action, one or more people called “class representatives” file a lawsuit on behalf
of people who have similar claims. All of these people together are a “class” or “class members.”
The Court accordingly resolves claims for all class members, except for those who exclude
themselves from the class.

                                   Why is there a settlement?

        Mr. Neal and Mr. Campbell, on the one hand, and Synchrony, on the other, agreed to settle
the lawsuits to avoid the time, risk, and expense associated with them, and to achieve a final
resolution of the disputed claims. The proposed settlement was reached after Mr. Neal, Mr.
Campbell, and Synchrony attended a mediation. Under the settlement, participating class members
will obtain a payment in settlement of the claims Mr. Neal and Mr. Campbell raised in the lawsuits.
Mr. Neal and Mr. Campbell, and their attorneys, think the settlement is fair and reasonable.

               How do you know if your claims are included in the settlement?

       This settlement resolves claims on behalf of the following class:

       All persons and entities throughout the United States (1) to whom Synchrony Bank
       placed, or caused to be placed (either by one of its own employees or by an agent
       or vendor), a call, (2) directed to a telephone number assigned to a cellular
       telephone service, (3) by using an automatic telephone dialing system or an
       artificial or prerecorded voice, (4) from June 17, 2016 [the date of the preliminary
       approval order], (5) where the subject of the call was a Synchrony account that did
       not belong to the recipient of the call, and (6) where the recipient of the call did not
       provide Synchrony the telephone number to which it placed, or caused to be placed,
       the call.

                               What does the settlement provide?

     Synchrony will establish a settlement fund in the amount of $2.9 million to compensate
members of the class. Out of the settlement fund will be paid:

               a.      Settlement compensation to class members;

               b.      Notice and administration costs;

               c.      An award of attorneys’ fees not to exceed one-third of the settlement
       fund, subject to the Court’s approval;

               d.      Costs and expenses incurred litigating the claims in this matter,
       subject to the Court’s approval; and




   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 46 of 71
               e.       Service awards to Mr. Neal and Mr. Campbell not to exceed $10,000
       each (i.e., a total of $20,000), subject to the Court’s approval.

       Each class member who submits a timely and valid claim form will be entitled, subject to
the provisions of the settlement agreement, to his or her equal share of the $2.9 million settlement
fund as it exists after deducting:

               a.      Notice and administration costs;

               b.      An award of attorneys’ fees;

                c.      Costs and expenses incurred by Mr. Neal and Mr. Campbell in
       litigating the claims in this matter; and

               d.      Service awards to Mr. Neal and Mr. Campbell.

        It is estimated that each participating class member will receive between $25 and $50. The
actual amount each participating class member will receive may be more or less depending on the
number of class members who submit timely, valid claims.

                                   How can you get a payment?

       You must mail a valid claim form to the Neal and Campbell v. Synchrony Bank Settlement
Administrator, [address], [city], [state] [zip code] postmarked by [month] [day], 2021. Or you must
submit a valid claim through [website] by [month] [day], 2021.

                                      When will you be paid?

       If the Court grants final approval of the settlement, settlement checks will be mailed to
class members who timely mailed or submitted valid claim forms after the judgment in the lawsuit
becomes final. If there is an appeal of the settlement, payment may be delayed.

                       What rights are you giving up in this settlement?

         If you fall within the class, you will give up your right to sue or continue a lawsuit against
Synchrony and other released parties over the released claims, unless you exclude yourself from
the settlement (opt out) by following the instructions set out in this notice before the opt-out
deadline. Giving up your legal claims is called a release. Unless you formally opt out from the
settlement, you will release your TCPA-related claims against Synchrony and other released
parties.

       For more information on the release, released parties, and released claims, you may obtain
a copy of the class action settlement agreement on the settlement website, [website] or from the
Clerk of the United States District Court for the Western District of North Carolina.




   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 47 of 71
                 How can you exclude yourself from the settlement (opt out)?

        You may exclude yourself (opt out) from the settlement, in which case you will not receive
a payment, and you will not release your claims against Synchrony and other released parties. If
you wish to exclude yourself from the settlement, you must mail a written request for exclusion to
the claims administrator at the following address, postmarked by [month] [day], 2021:

                Neal and Campbell v. Synchrony Bank Settlement Administrator
                             ATTN: EXCLUSION REQUEST
                                           [address]
                                  [city], [state] [zip code]

       You must include in your request for exclusion your:

               a.      Full name;

               b.      Address;

             c.      Telephone number called by Synchrony demonstrating that you are
       a member of the class; and

              d.      A clear and unambiguous statement that you wish to be excluded
       from the settlement, such as “I request to be excluded from the settlement in the
       Neal and Campbell v. Synchrony Bank action.”

       You must sign the request personally.

         When and where will the Court decide whether to approve the settlement?

        The Court will hold a final fairness hearing on [month] [day], 2021, at [time]. The hearing
will take place in the United States District Court for the Western District of North Carolina, 401
West Trade Street, Charlotte, North Carolina 28202. At the final fairness hearing, the Court will
consider whether the settlement is fair, reasonable, and adequate and, if so, whether final approval
of the settlement should be granted. The Court will hear objections to the settlement, if any. The
Court may make a decision at that time, postpone a decision, or continue the hearing.

       The date of the final fairness hearing may change without further notice. Class members
should check this settlement website, [website], or the Court’s Public Access to Court Electronic
Records (PACER) system to confirm that the date has not changed.

                              Do you have to attend the hearing?

        No, there is no requirement that you attend the hearing. However, you are welcome to
attend the hearing at your own expense. You cannot speak at the hearing if you have excluded
yourself from the class because the settlement no longer affects your legal rights.




   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 48 of 71
                          What if you want to object to the settlement?

        If you do not exclude yourself from the settlement, you can object to the settlement, or any
part of it, if you do not believe it is fair, reasonable, and adequate. If you wish to object, you must
mail a written notice of objection, postmarked by [month] [day], 2021, to the Court and counsel
for the parties at the following addresses:

 Court
 United States Courthouse
 Charles R. Jonas Federal Building
 401 West Trade Street, Room 210
 Charlotte, NC 28202

 Class Counsel
 Aaron D. Radbil
 Greenwald Davidson Radbil PLLC
 401 Congress Avenue
 Suite 1540
 Austin, Texas 78701

 Synchrony’s Counsel
 Julia B. Strickland
 Stroock & Stroock & Lavan LLP
 2029 Century Park East
 18th Floor
 Los Angeles, California 90067

       You must include in your objection your:

           a. Full name;

           b. Address;

           c. Documents establishing, or provide information sufficient to allow the parties to
              confirm, that you are a class member, including providing the cellular telephone
              number called;

           d. A statement of your specific objections;

           e. The grounds for your objection, as well as the identify any documents you would
              like the court to consider; and

           f. The name of your attorney, if you are represented by one.


        Any objection to the proposed settlement must be in writing. If you file a timely written
objection, you may, but are not required to, appear at the Fairness Hearing, either in person or



   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 49 of 71
through your own attorney. If you appear through your own attorney, you are responsible for hiring
and paying that attorney.

                            By when must you enter an appearance?

        Any class member who objects to the settlement and wishes to enter an appearance must
do so by [date], 2021. To enter an appearance, you must file with the Clerk of the Court a written
notice of your appearance and you must serve a copy of that notice, by U.S. mail or hand-delivery,
upon class counsel and Synchrony’s attorneys, at the addresses set forth below.

                                     What if you do nothing?

        If you are a member of the class, you do nothing, and the Court approves the settlement
agreement, you will not receive a share of the settlement fund, but you will release any TCPA-
related claims you have against Synchrony and other released parties. Unless you exclude yourself
from the settlement, you will not be able to sue or continue a lawsuit against Synchrony and other
released parties over the released claims.

               What will happen if the Court does not approve the settlement?

        If the Court does not finally approve the settlement, or if it finally approves the settlement
and the approval is reversed on appeal, or if the settlement does not become final for some other
reason, you will receive no benefits from this settlement and the lawsuit will continue.

                      Who are Mr. Neal’s and Mr. Campbell’s attorneys?

       Mr. Neal’s and Mr. Campbell’s attorneys are:

               Aaron D. Radbil
               Greenwald Davidson Radbil PLLC
               7601 N. Federal Highway
               Ste. A-230
               Boca Raton, FL 33487

               Stephen Taylor
               Lemberg Law, LLC
               43 Danbury Road
               Wilton, CT 06897

        The Court has appointed Mr. Neal’s and Mr. Campbell’s attorneys to act as class counsel.
You do not have to pay class counsel. If you want to be represented by your own lawyer, and have
that lawyer appear in Court for you in this case, you must hire one at your own expense.




   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 50 of 71
                               Who are Synchrony’s attorneys?

       Synchrony’s attorneys are:

               Julia B. Strickland
               Stephen J. Newman
               Stroock & Stroock & Lavan LLP
               2029 Century Park East, 18th Floor
               Los Angeles, CA 90067

                          Before what Court is this matter pending?

       This matter is pending in the United States District Court for the Western District of North
Carolina, 401 West Trade Street, Charlotte, North Carolina 28202.

                      Where can you get additional information?

        This notice summarizes the proposed settlement. For the precise terms and conditions of
the settlement, please see the settlement agreement available at [website], by contacting class
counsel, by accessing the Court docket in this case, for a fee, through the Court’s PACER system,
or by visiting the office of the Clerk of the Court for the United States District Court for the
Western District of North Carolina, 401 West Trade Street, Charlotte, North Carolina 28202,
between 9:00 a.m. and 4:00 p.m., Monday through Friday, excluding Court holidays.

PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK’S OFFICE TO
INQUIRE ABOUT THIS SETTLEMENT OR THE CLAIM PROCESS.

       Or, to obtain additional information about this matter, please contact:

                      Neal and Campbell v. Synchrony Bank Administrator
                                          [address]
                                   Telephone: [number]

        Please do not call the Judge about this case. The Judge will not be able to give you advice
about this case. Furthermore, neither Synchrony nor Synchrony’s attorneys represent you, and they
cannot give you legal advice.




   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 51 of 71
                                  EXHIBIT 6

                      PRELIMINARY APPROVAL ORDER




LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 52 of 71
                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO.: 3:17-cv-00022-KDB-DCK

 Curtis Neal, on behalf of himself                   )
 and others similarly situated,                      )
                                                     )
                 Plaintiff,                          )
                                                     )
 v.                                                  )
                                                     )
 Wal-Mart Stores, Inc., d/b/a Walmart                )
 and                                                 )
                                                           ORDER (1) CONDITIONALLY
 Synchrony Bank, f/k/a GE Capital Retail Bank,       )
                                                           CERTIFYING A SETTLEMENT
                                                     )
                                                           CLASS, (2) PRELIMINARILY
                 Defendants.                         )
                                                           APPROVING CLASS ACTION
                                                     )
                                                           SETTLEMENT, (3) APPROVING
                                                     )
                                                           NOTICE PLAN AND (4)
 Roy Campbell on behalf of himself                   )
                                                           SETTING FINAL APPROVAL
 and all others similarly situated,                  )
                                                           HEARING
                                                     )
                 Plaintiff,                          )
                                                     )
 v.                                                  )
                                                     )
 Synchrony Bank,                                     )
                                                     )
                 Defendant.                          )


         This matter came before the Court on Plaintiffs’ Motion for Preliminary Approval (the

“Motion”) of the proposed class action settlement (the “Settlement”) of the above-captioned

cases and all Actions related thereto. Based on this Court’s review of the Motion, the Parties’

Settlement Agreement and Release (Dkt. _____) (the “Agreement”), all other matters in the

record and the arguments of counsel, THE COURT HEREBY FINDS AND ORDERS AS

FOLLOWS:

         1.     Settlement Terms. Unless otherwise defined herein, all terms in this Order shall

have the meanings ascribed to them in the Agreement.



LA 52332565
      Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 53 of 71
       2.      Jurisdiction. The Court has jurisdiction over the subject matter of the Actions, the

Parties, and all persons in the Settlement Class.

       3.      Scope of Settlement. The Agreement resolves all released claims alleged in the

Actions and related thereto, as set forth in greater detail in the Agreement.

       4.      Preliminary Approval of Proposed Agreement. The Court has conducted a

preliminary evaluation of the Settlement as set forth in the Agreement. Based on this

preliminary evaluation, the Court finds that: (a) the Agreement is fair, reasonable and adequate,

and within the range of possible approval; (b) the Agreement has been negotiated in good faith at

arm’s length between experienced attorneys familiar with the legal and factual issues of this

case; and (c) with respect to the forms of notice of the material terms of the Settlement to persons

in the Settlement Class for their consideration (Exs. _______ to the Agreement), that notice is

appropriate and warranted, meet the requirements of Rule 23(c)(2)(B) and due process, constitute

the best notice practicable under the circumstances, and constitute due and sufficient notice to all

persons and entities entitled to the notice.

       5.      Therefore, the Court grants preliminary approval of the Settlement.

       6.      In compliance with the Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d),

1453, and 1711-1715, Defendant, through a claims administrator, will cause to be served written

notice of the proposed class settlement on the United States Attorney General and the Attorneys

General of each state in which any settlement class member resides.

       7.      Class Certification for Settlement Purposes Only. The Court, pursuant to Rule 23

of the Federal Rules of Civil Procedure, conditionally certifies, for purposes of this Settlement

only, the following Settlement Class:

               All persons and entities throughout the United States (1) to whom
               Synchrony Bank placed, or caused to be placed (either by one of its own

                                                    2

   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 54 of 71
               employees or by an agent or vendor), a call, (2) directed to a telephone
               number assigned to a cellular telephone service, (3) by using an automatic
               telephone dialing system or an artificial or prerecorded voice, (4) from June
               17, 2016 through the date of the Preliminary Approval Order, (5) where the
               subject of the call was a Synchrony account that did not belong to the
               recipient of the call, and (6) where the recipient of the call did not provide
               Synchrony the telephone number to which it placed, or caused to be placed,
               the call.

               Excluded from the Settlement Class are the Judges to whom the Actions are
               assigned and any member of the Judges’ staff and immediate family, as well
               as all persons who are validly excluded from the Settlement Class.

       8.      In connection with this conditional certification, the Court makes the following

preliminary findings:

               (a)      The Settlement Class appears to be so numerous that joinder of all

members is impracticable;

               (b)      There appear to be questions of law or fact common to the Settlement

Class for purposes of determining whether the Settlement should be approved;

               (c)      Plaintiffs’ claims appear to be typical of the claims being resolved through

the Settlement;

               (d)      Plaintiffs appear to be capable of fairly and adequately protecting the

interests of all members of the Settlement Class in connection with the Settlement;

               (e)      For purposes of determining whether the Agreement is fair, reasonable

and adequate, common questions of law and fact appear to predominate over questions affecting

only individual persons in the Settlement Class; Accordingly, the Settlement Class appears to be

sufficiently cohesive to warrant settlement by representation; and

               (f)      For purposes of the Settlement, certification of the Settlement Class

appears to be superior to other available methods for the fair and efficient settlement of the

claims of the Settlement Class.


                                                  3

   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 55 of 71
       9.      Class Representative. The Court appoints Plaintiffs to act as class representatives

of the Settlement Class pursuant to Rule 23 of the Federal Rules of Civil Procedure.

       10.     Class Counsel. The Court hereby appoints Aaron Radbil of Greenwald Davidson

Radbil PLLC and Stephen Taylor of Lemberg Law, LLC as Class Counsel pursuant to Rule 23

of the Federal Rules of Civil Procedure.

       11.     Settlement Claims Administrator. Angeion Group is hereby appointed as the

Claims Administrator and shall be required to perform all the duties of the Claims Administrator

as set forth in the Agreement and this Order.

       12.     Class Notice. The Court approves the proposed plan for giving notice to the

Settlement Class directly (using e-mail and post cards) and through a publication/media program

and establishment of a Settlement Website, as more fully described in Plaintiffs’ Motion and the

Agreement (“Notice Plan”). The Notice Plan, in form, method and content, complies with the

requirements of Rule 23 of the Federal Rules of Civil Procedure and due process, and constitutes

the best notice practicable under the circumstances. The Court additionally finds that the

proposed notices are clearly designed to advise the settlement class members of their rights. The

Court hereby directs the Parties and the Claims Administrator to cause notice to issue within

forty-five (45) days of the date of the Preliminary Approval Order (“Notice Deadline”) and in

accordance with the terms of the Settlement Agreement.

       13.     The Claims Administrator will file with the Court by no later than __________,

proof that notice was provided in accordance with the Agreement and this Order.

       14.     Final Approval Hearing. At ____ on _________, 2021, in Courtroom ___ of the

United States Courthouse, ____________________, Charlotte, North Carolina, or at such other

date and time later set by Court Order, this Court will hold a Final Approval Hearing on the



                                                4

   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 56 of 71
fairness, adequacy and reasonableness of the Agreement and to determine whether (a) final

approval of the Settlement embodied in the Agreement should be granted, and (b) Class

Counsel’s application for attorneys’ fees and expenses, and service awards to Plaintiffs, should

be granted, and in what amount. No later than thirty (30) days after the Notice Deadline,

Plaintiffs must file papers in support of Class Counsel’s application for attorneys’ fees and

expenses and the service awards to Plaintiffs. No later than fourteen (14) days prior to the Final

Approval Hearing, papers in support of final approval of the Settlement and response to any

written objections must be filed.

       15.     Opt-Out and Objection Deadline. Persons in the Settlement Class who wish to

either object to the Settlement or request exclusion from the Settlement Class must do so by sixty

(60) calendar days after the Notice Deadline. Persons in the Settlement Class may not both

object and opt-out. If a person both requests to opt-out and objects, the request to opt-out will

control.

       16.     Exclusion from the Settlement Class. To request exclusion from the Settlement

Class, a person in the Settlement Class must follow the directions in the Class Notice and send a

compliant request to the Claims Administrator at the address designated in the Class Notice by

the Opt-Out and Objection Deadline. Exclusion requests must: (a) be signed by the person in

the Settlement Class who is requesting exclusion; (b) include the full name and address of the

person in the Settlement Class requesting exclusion; and (c) include the following statement, or a

statement materially similar to: “I request to be excluded from the settlement in the Neal action.”

No request for exclusion will be valid unless all of the foregoing information is included. No

person in the Settlement Class, or any person acting on behalf of or in concert or participation




                                                 5

   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 57 of 71
with that person (including, but not limited to, an attorney) in the Settlement Class, may exclude

any other person or any group of persons from the Settlement Class.

        17.     The Claims Administrator will retain a copy of all requests for exclusion. Not

later than __________, the Claims Administrator will file under seal with the Court a declaration

that lists all of the exclusion requests received.

        18.     If a timely and valid exclusion request is made by a person in the Settlement

Class, then the Agreement and any determinations and judgments concerning the Settlement will

not bind the excluded person.

        19.     All non-excluded Settlement Class Members will be bound by all determinations

and judgments concerning the Settlement.

        20.     Objections to the Settlement. To object to the Settlement, Settlement Class

Members must follow the directions below and in the Class Notice and file a written objection

with the Court by the Opt-Out and Objection Deadline. The objection must also be mailed to

each of the following, postmarked no later than the last day to file the objection: Class Counsel

– Aaron D. Radbil, Greenwald Davidson Radbil PLLC, 401 Congress Avenue, Suite 1540,

Austin, Texas 78701; and to Synchrony’s Counsel – Julia B. Strickland, Stroock & Stroock &

Lavan LLP, 2029 Century Park East, 18th Floor, Los Angeles, California 90067. An objection

must: (a) attach documents establishing, or provide information sufficient to allow the Parties to

confirm, that the objector is a Settlement Class Member, including providing the cellular

telephone number called; (b) include a statement of such Settlement Class Member’s specific

objections; (c) state the grounds for objection, as well as identify any documents which such

objector desires the Court to consider; and (d) if the Settlement Class Member is represented by

an attorney, list all other cases in which the Settlement Class Member has filed an objection.



                                                     6

   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 58 of 71
The Court will not consider an objection unless the objection includes all of the foregoing

information.

         21.   Any Settlement Class Member who fails to comply with Paragraph 20 will not be

permitted to object to the Settlement at the Final Approval Hearing, will be foreclosed from

seeking any review of the Settlement by appeal or other means, will be deemed to have waived

his, her or its objections, and will be forever barred from making any objections in the Actions or

any other related action or proceeding. All Settlement Class Members will be bound by all

determinations and judgments in the Actions, whether favorable or unfavorable to the Settlement

Class.

         22.   For any objection filed, the Clerk of the Court is ordered to redact any social

security number, the street address, telephone number and last name except first letter of last

name in order to protect the objector’s privacy. The objector’s first name and city, state and zip

code, as well as the objection, will not be redacted.

         23.   All Settlement Class Members who wish to receive a Settlement Award must

submit a claim not later than ______, 2021, which is 75 calendar days after the Notice Deadline,

in the manner set forth in the Settlement Agreement and the Notice Program.

         24.   Pending the final determination of whether the Settlement should be approved, all

pre-trial proceedings and briefing schedules in the Actions are stayed.

         25.   Pending the final determination of whether the Settlement should be approved,

Plaintiffs and all persons in the Settlement Class are hereby stayed and enjoined from

commencing, pursuing, maintaining, enforcing or prosecuting, either directly or indirectly, any

Released Claims in any judicial, administrative, arbitral or other forum, against any of the

Released Parties. Such injunction will remain in force until the Court enters the Final Approval



                                                  7

   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 59 of 71
Order or until such time as the Parties notify the Court that the Settlement has been terminated.

Nothing herein will prevent any person in the Settlement Class, or any person actually or

purportedly acting on behalf of any such person (s), from taking any actions to stay or dismiss

any Released Claim(s). This injunction is necessary to protect and effectuate the Agreement, this

Preliminary Approval Order, and the Court’s flexibility and authority to effectuate the

Agreement and to enter judgment when appropriate, and is ordered in aid of this Court’s

jurisdiction and to protect its judgments. This injunction does not apply to any person who

requests exclusion from the Settlement.

       26.     If for any reason whatsoever this Settlement is not finalized or the Settlement as

detailed in the Agreement is not finally approved by the Court, the certification of the Settlement

Class shall be void and the Parties and the Actions will return to the status quo as it existed prior

to the Agreement, and no doctrine of waiver, estoppel or preclusion will be asserted in any

proceedings, in response to any motion seeking class certification, any motion seeking to compel

arbitration or otherwise asserted at any other stage of the Actions or in any other proceeding. No

agreements, documents or statements made by or entered into by any Party in connection with

the Settlement may be used by Plaintiffs, any person in the proposed Settlement Class,

Synchrony or any other person to establish liability, any defense and/or any of the elements of

class certification, whether in the Actions or in any other proceeding.

       27.     In the event that the Settlement is not approved, or is terminated, canceled or fails

to become effective for any reason, any money remaining in the Settlement Fund (including

accrued interest), less expenses and taxes incurred or due and owing and payable from the

Settlement Fund in accordance with the Agreement, shall be returned to Synchrony within fifteen

(15) calendar days of the event that causes the Agreement to not become effective.



                                                  8

   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 60 of 71
       28.     No Admission of Liability. The Agreement and any and all negotiations,

documents, and discussions associated with it, will not be deemed or construed to be an

admission or evidence of any violation of any statute, law, rule, regulation or principle of

common law or equity, or of any liability or wrongdoing by Synchrony, or the truth of any of the

claims. Evidence relating to the Agreement will not be discoverable or used, directly or

indirectly, in any way, whether in the Actions or in any other action or proceeding, except for

purposes of demonstrating, describing, implementing or enforcing the terms and conditions of

the Agreement, this Order and the Final Approval Order.

       29.     Reasonable Procedures to Effectuate the Settlement. Counsel are hereby

authorized to use all reasonable procedures in connection with approval and administration of the

Settlement that are not materially inconsistent with this Order or the Agreement, including

making, without further approval of the Court, minor changes to the form or content of the Class

Notice and Claim Form and other exhibits that they jointly agree are reasonable and necessary.

The Court reserves the right to approve the Agreement with such modifications, if any, as may

be agreed to by the Parties without further notice to persons in the Settlement Class.

       30.     Schedule of Future Events. Accordingly, the following are the deadlines by

which certain events must occur:


                           Deadline for notice to be provided in accordance with the Agreement
                           and this Order (Notice Deadline)
                           Deadline for filing of Plaintiffs’ Motion for Attorneys’ Fees and Costs
                           and Service Awards
                           Deadline to file objections or submit requests for exclusion (Opt-Out
                           and Objection Deadline)
                           Deadline for Settlement Class Members to Submit a Claim Form (Claim
                           Deadline)
                           Deadline for Parties to file the following:
                              (1) List of persons who made timely and proper requests for
                                   exclusion (under seal);

                                                 9

   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 61 of 71
                         (2) Proof of Class Notice; and
                         (3) Motion and memorandum in support of final approval, including
                             responses to any objections.
                      Final Approval Hearing


      IT IS SO ORDERED.


Dated: ______________________        _____________________________________
                                     Hon. Kenneth D. Bell
                                     United States District Judge




                                         10

  Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 62 of 71
                                  EXHIBIT 7

                          FINAL APPROVAL ORDER




LA 52331893
    Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 63 of 71
                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           CIVIL ACTION NO.: 3:17-cv-00022

 Curtis Neal, on behalf of himself                  )
 and others similarly situated,                     )
                                                    )
                 Plaintiff,                         )
                                                    )
 v.                                                 )
                                                    )
 Wal-Mart Stores, Inc., d/b/a Walmart               )
 and                                                )
 Synchrony Bank, f/k/a GE Capital Retail Bank,      )
                                                    )
                 Defendants.                        )
                                                          FINAL JUDGMENT AND
                                                    )
                                                          ORDER OF DISMISSAL
                                                    )
 Roy Campbell on behalf of himself                  )
 and all others similarly situated,                 )
                                                    )
                 Plaintiff,                         )
                                                    )
 v.                                                 )
                                                    )
 Synchrony Bank,                                    )
                                                    )
                 Defendant.                         )


         The Court having held a Final Approval Hearing on ________, 2021, notice of the Final

Approval Hearing having been duly given in accordance with this Court’s Order (1)

Preliminarily Approving Class Action Settlement, (2) Conditionally Certifying Settlement Class,

(3) Approving Notice Plan, and (4) Setting Final Approval Hearing (“Preliminary Approval

Order”), and having considered all matters submitted to it at the Final Approval Hearing and

otherwise, and finding no just reason for delay in entry of this Final Judgment and good cause

appearing therefore,

         It is hereby ORDERED, ADJUDGED AND DECREED as follows:



LA 52332566
      Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 64 of 71
       1.      The Settlement Agreement and Release, including its exhibits, fully executed on

_______________ (“Agreement”), and the definitions contained therein are incorporated by

reference in this Order. The terms of this Court’s Preliminary Approval Order (Dkt. No. ____)

are also incorporated by reference in this Order.

       2.      This Court has jurisdiction over the subject matter of the Actions and over the

Parties pursuant to 28 U.S.C. § 1332, including all members of the Settlement Class certified for

settlement purposes in this Court’s Preliminary Approval Order.

       3.      The Settlement Class means: All persons and entities throughout the United

States (1) to whom Synchrony Bank placed, or caused to be placed (either by one of its own

employees or by an agent or vendor), a call, (2) directed to a telephone number assigned to a

cellular telephone service, (3) by using an automatic telephone dialing system or an artificial or

prerecorded voice, (4) from June 17, 2016 through the date of the Preliminary Approval Order,

(5) where the subject of the call was a Synchrony account that did not belong to the recipient of

the call, and (6) where the recipient of the call did not provide Synchrony the telephone number

to which it placed, or caused to be placed, the call. Excluded from the Settlement Class are the

Judges to whom the Actions are assigned and any member of the Judges’ staff and immediate

family, as well as all persons who are validly excluded from the Settlement Class.

       4.      All Persons who validly excluded themselves from the Settlement Class are not

Settlement Class Members as that term is defined and used herein, and shall not be bound by this

Final Approval Order or any release provided herein. A list identifying the ___ persons who

validly excluded themselves from the Settlement Class has been filed under seal with the Court

(see Dkt. Nos. ___ and ___).




                                                    2

   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 65 of 71
         5.    There are ___ objections to the Settlement. After consideration of all relevant

factors, the Court finds that none of them are well-founded and that the Settlement, taken as a

whole, is fair, reasonable and adequate to all concerned. All objections are overruled.

         6.    The Court hereby finds that the Agreement is the product of arm’s-length

settlement negotiations between the Plaintiffs and Class Counsel, on the one hand, and

Synchrony and Synchrony’s Counsel, on the other hand.

         7.    The Court hereby finds and concludes that Class Notice was disseminated to

members of the Settlement Class in accordance with the terms set forth in the Agreement and

this Court’s Preliminary Approval Order (Dkt. No. _____).

         8.    The Court hereby finds and concludes that the Notice Program and claims

submission procedures fully satisfy Rule 23 of the Federal Rules of Civil Procedure and the

requirements of due process, and constitute the best notice practicable under the circumstances.

The Court further finds that the Notice Program provided individual notice to all members of the

Settlement Class who could be identified through reasonable effort and supports the Court’s

exercise of jurisdiction over the Settlement Class as contemplated in the Settlement and this

Order.

         9.    This Court hereby finds and concludes that the notice provided by Synchrony

pursuant to 28 U.S.C. § 1715 fully satisfied the requirements of that statute.

         10.   The Court finds that the Settlement’s terms constitute, in all respects, a fair,

reasonable, and adequate settlement as to all Settlement Class Members in accordance with Rule

23 of the Federal Rules of Civil Procedure, and directs its consummation pursuant to its terms

and conditions. The Plaintiffs, in their roles as Class Representatives, and Class Counsel

adequately represented the Settlement Class for purposes of entering into and implementing the



                                                  3

   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 66 of 71
Agreement. Accordingly, the Agreement is hereby finally approved in all respects, and the

Parties are hereby directed to perform its terms. The Parties and Settlement Class Members who

were not excluded from the Settlement Class are bound by the terms and conditions of the

Agreement.

       11.     The Court specifically approves Class Counsel’s application for attorneys’ fees of

$________- (representing ____% of the $2,900,000.00 Settlement Fund), which the Court finds

to be fair and reasonable in this case. Additionally, Class Counsel is hereby awarded $_______

in costs of litigation. The award of attorneys’ fees and litigation costs are to be paid from the

Settlement Fund pursuant to and in the manner provided by the terms of the Agreement.

       12.     The Court finds the payment of service awards in the amount of $______ to each

of the two Settlement Class Representatives fair and reasonable. Accordingly, each of the

Settlement Class Representatives is hereby awarded $______, such amounts to be paid from the

Settlement Fund pursuant to and in the manner provided by the terms of the Agreement.

       13.     The Settlement Class described in paragraph 3 above is hereby finally certified,

solely for purposes of effectuating the Settlement and this Order and Final Judgment.

       14.     The requirements of Rule 23(a) and (b)(3) have been satisfied for settlement

purposes, for the reasons set forth herein. The Settlement Class is so numerous that joinder of all

members is impracticable; there are questions of law and fact common to the class; the claims of

the Class Representatives are typical of the claims of the Settlement Class; the Class

Representatives will fairly and adequately protect the interests of the class; the questions of law

or fact common to class members predominate over any questions affecting only individual

members; and a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy between the Settlement Class Members and Synchrony.



                                                  4

   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 67 of 71
       15.     This Court hereby dismisses, with prejudice, without costs to any party, except as

expressly provided for in the Agreement, all of the Actions.

       16.     The Claims Administrator is directed to distribute the consideration to the

Settlement Class pursuant to the terms of the Agreement.

       17.     Plaintiffs and each and every one of the non-excluded Settlement Class Members

unconditionally, fully, and finally release and forever discharge the Released Parties from the

Released Claims as provided for in the Agreement. In addition, any rights of the Settlement

Class Representatives and each and every one of the Settlement Class Members to the

protections afforded under Section 1542 of the California Civil Code (and any other similar,

comparable, or equivalent laws) are hereby terminated.

       18.     Each and every Settlement Class Member, and any person actually or purportedly

acting on behalf of any Settlement Class Member(s), is hereby permanently barred and enjoined

from commencing, instituting, continuing, pursuing, maintaining, prosecuting, or enforcing any

Released Claims (including, without limitation, in any individual, class or putative class,

representative or other action or proceeding), directly or indirectly, in any judicial,

administrative, arbitral, or other forum, against the Released Parties. This permanent bar and

injunction is necessary to protect and effectuate the Agreement, this Final Judgment and Order of

Dismissal, and this Court’s authority to effectuate the Agreement, and is ordered in aid of this

Court’s jurisdiction and to protect its judgments. However, Settlement Class members are not

precluded from addressing, contacting, dealing with, or complying with requests or inquiries

from any governmental authorities relating to the issues raised in this Lawsuit or class action

settlement.




                                                  5

   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 68 of 71
        19.     The Agreement (including, without limitation, its exhibits), and any and all

negotiations, documents, and discussions associated with it, shall not be deemed or construed to

be an admission or evidence of any violation of any statute, law, rule, regulation, or principle of

common law or equity, of any liability or wrongdoing, by Synchrony, or of the truth of any of

the claims asserted by Plaintiffs, and evidence relating to the Agreement shall not be

discoverable or used, directly or indirectly, in any way, whether in this Action or in any other

action or proceeding, except for purposes of enforcing the terms and conditions of the

Agreement, the Preliminary Approval Order, and/or this Order.

        20.     In the event that any provision of the Settlement or this Final Judgment and Order

of Dismissal is asserted by Synchrony as a defense in whole or in part to any Claim, or otherwise

asserted (including, without limitation, as a basis for a stay) in any other suit, action, or

proceeding brought by a Settlement Class Member or any person actually or purportedly acting

on behalf of any Settlement Class Member(s), that suit, action or other proceeding shall be

immediately stayed and enjoined until this Court or the court or tribunal in which the claim is

pending has determined any issues related to such defense or assertion. Solely for purposes of

such suit, action, or other proceeding, to the fullest extent they may effectively do so under

applicable law, the Parties irrevocably waive and agree not to assert, by way of motion, as a

defense or otherwise, any claim or objection that they are not subject to the jurisdiction of the

Court, or that the Court is, in any way, an improper venue or an inconvenient forum. These

provisions are necessary to protect the Agreement, this Order and this Court’s authority to

effectuate the Settlement, and are ordered in aid of this Court’s jurisdiction and to protect its

judgment.




                                                   6

   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 69 of 71
       21.     By incorporating the Agreement and its terms herein, the Court determines that

this Final Judgment complies in all respects with Federal Rule of Civil Procedure 65(d)(1).

       22.     Finding that there is no just reason for delay, the Court orders that this Final

Judgment and Order of Dismissal shall constitute a final judgment pursuant to Rule 54 of the

Federal Rules of Civil Procedure. The Court orders that, upon the Effective Date, the Settlement

shall be the exclusive remedy for any and all Released Claims or Plaintiffs and each and every

Settlement Class Member. The Clerk of the Court is directed to enter this Order on the docket

forthwith.

       23.     If an appeal, writ proceeding or other challenge is filed as to this Final Approval

Order, and if thereafter the Final Approval Order is not ultimately upheld, all orders entered,

stipulations made and releases delivered in connection herewith, or in the Settlement or in

connection therewith, shall be null and void to the extent provided by and in accordance with the

Settlement.

       24.     Without further order of the Court, the Parties may agree to reasonably necessary

extensions of time to carry out any of the provisions of the Settlement.

       25.     The Court retains jurisdiction of all matters relating to the modification,

interpretation, administration, implementation, effectuation and enforcement of the Agreement

and the Settlement, which includes, without limitation, the Court’s power pursuant to the All

Writs Act, 28 U.S.C. § 1651, or any other applicable law, to enforce the above-described bar on

and injunction against prosecution of any and all Released Claims.



       IT IS SO ORDERED.




                                                 7

   Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 70 of 71
Dated: ____________________     ___________________________________
                                Hon. Kenneth D. Bell
                                United States District Judge




                                   8

 Case 3:17-cv-00022-KDB-DCK Document 115-3 Filed 10/05/20 Page 71 of 71
